Name: Regulation (EEC) No 2780/72 of the Commission of 22 December 1972 amending Regulation No 184/66/EEC of the Commission of 21 November 1966 concerning the collection, verification and forwarding of accountancy data obtained for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 83 No L 292/26 Official Journal of the European Communities 29.12.72 REGULATION (EEC) No 2780/72 OF THE COMMISSION of 22 December 1972 amending Regulation No 184/66/EEC of the Commission of 21 November 1966 concerning the collection, verification and forwarding of accountancy data obtained for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Annex to Regulation No 184/66/EEC, before the heading 'Annex to this contract': DENMARK Article 1 (additional paragraph) Headings H 27, I 7 to 9 and columns D 7, D 10, 1 1 and I 3 of the farm return form are to be completed . The other optional headings and columns of the farm return need not be completed . Having regard to the Treaty concerning the accession of new Member States to the European Economic Community and to the European Atomic Energy Community,1 signed on 22 January 1972, and in particular Article 153 of the Act annexed thereto (hereinafter called ' the Act'); Whereas, under Article 30 of the Act , Commis ­ sion Regulation No 184/66/EEC2 of 21 Novem ­ ber 1966 concerning the collection, verification and forwarding of accountancy data obtained for the purpose o:: determining incomes of agri ­ cultural holdings must be adapted in conformity with the guidelines set out in Annex II to the Act ; whereas , therefore, for the new Member States also , additional provisions should be laid down which may be inserted by Member States in the contracts concluded between the competent authorities designated by them and accountancy offices chosen pursuant to Article 8 of Council Regulation No 79/65/EEC3 of 15 June 1965 setting up a network for the collection of acco .infancy data on the incomes and business operation of agricultural holdings in the European Economic Community; IRELAND Article 1 (additional paragraph) Headings H 27, H 28 , H 29, H 30, I 7, I 8 , I 9 and columns D 10, E 6, G 4, H 2, I 1 and I 3 of the farm return form are to com ­ pleted . The other optional headings and columns of the farm return need not be completed . UNITED KINGDOM Article 1 (additional paragraph) HAS ADOPTED THIS REGULATION: Column D 10 of the farm return form is to be completed . The other optional headings and columns need not be completed. Article 1 The following shall be added to Part II of the Article 2 1 OJ No L 73, 27.3.19/2, p . 5 . This Regulation shall enter into force on 1 January 1973 . 2 OJ No 213 , 23.11.1966, p. 3637/66. 3 OJ No 109, 23.6.1965 , p. 1859/65 . 84 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1972. For the Commission The President S. L. MANSHOLT